241 Ind. 199 (1960)
170 N.E.2d 825
STATE EX REL. MORVILIUS
v.
STATE OF INDIANA ET AL.
No. 0-606.
Supreme Court of Indiana.
Filed December 19, 1960.
*200 Eugene Earl Morvilius, pro se.
Edwin K. Steers, Attorney General and Patrick D. Sullivan, Deputy Attorney General, for respondents.
PER CURIAM.
Petitioner-relator herein has filed what he has denominated a "Verified Petition for an Injunction in Supersedence in Forma Pauperis" seeking a mandatory injunction from this court for the "immediate release of petitioner from the Indiana State Prison."
The nature of a pleading is not determined by its title but rather by its contents. State ex rel. Bevington v. Myers, Judge (1942), 220 Ind. 149, 41 N.E.2d 358.
Applying this rule, an examination of the body of relator's petition discloses that it is, in substance, in the nature of a petition for a writ of habeas corpus.
Respondents, State of Indiana and the Department of Correction, have filed a motion to dismiss the petition herein for the reason, inter alia, that this court has no original jurisdiction in petitions for writs of habeas corpus.
The Supreme Court of Indiana has only such original jurisdiction as the General Assembly may confer upon *201 it; Article 7, § 4, Constitution of Indiana; Danker et al. v. State (1956), 236 Ind. 696, 138 N.E.2d 900; and no original jurisdiction to grant petitions for writs of habeas corpus has been conferred on this court. Rash v. Howard (1948), 226 Ind. 546, 547, 82 N.E.2d 88.
In our judgment this court has no jurisdiction to grant the relief sought by the petitioner herein and for this reason the motion to dismiss must be sustained.
Petition dismissed.
NOTE.  Reported in 170 N.E.2d 825.